Case 5:16-cr-50015-TLB Document 260 _ Filed 04/17/20 Page 1 of 2 PagelD #: 1169

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
FAYETTEVILLE DIVISION

UNITED STATES OF AMERICA PLAINTIFF

V. CASE NO. 5:16-CR-50015-001

AMBER NICOLE EVANS DEFENDANT
ORDER

 

On October 13, 2016, the Defendant, Ms. Amber Nicole Evans, was sentenced to
six months’ imprisonment and three years of supervised release. Initially, Ms. Evans
struggled to remain compliant with the conditions of her supervised release. She
committed violations in 2017 and 2018 and was required to appear fora hearing regarding
the revocation of her supervised release on August 29, 2018. The Court took the
violations under advisement at that time and ultimately dismissed them on February 7,
2019.

Then on April 10, 2019, the probation officer again filed a violation report with the
Court, alleging that Ms. Evans committed the following violations: drug use, association
with a felon, failure to maintain employment, failure to appear for treatment, and providing
false information to the probation officer. (Doc. 215). A revocation hearing was held on
May 28, 2019, at which time the Court took Ms. Evans’s violations under advisement and
required that she appear for periodic review hearings. Ms. Evans appeared as required
for status hearings on September 12, 2019 and January 10, 2020, and the probation
officer reported that though Ms. Evans faced many challenges, she continued to be
substantively compliant with the conditions of her supervised release and to receive

treatment for mental health issues and report for required drug testing.
Case 5:16-cr-50015-TLB Document 260 _ Filed 04/17/20 Page 2 of 2 PagelD #: 1170

Ms. Evans is scheduled to appear for a final status hearing on April 24, 2020. The
probation officer reports that Ms. Evans continues to make steps in the right direction and
has been working with the probation office and family members to start preparing for life
beyond supervised release. Ms. Evans is working on obtaining social security disability,
part-time work, and a place to live independently. She also continues to work on her
mental health and substance abuse issues through out-patient dual diagnosis treatment
and has committed to continuing to participate in treatment and maintaining medications
when supervision has ended. The probation officer states that Ms. Evans has worked
hard to be in compliance with the conditions of her supervised release, despite many
challenging circumstances. The Court also notes that Ms. Evans has paid in full the
financial obligations that were imposed as part of her sentence.

In light of Ms. Evans's hard work and compliance with the conditions of supervised
release, IT IS HEREBY ORDERED as follows: The pending violations contained in the
Petition at Doc. 215 are DISMISSED. The status hearing scheduled for April 24, 2020 is
TERMINATED. As long as Ms. Evans remains in compliance with the conditions of
supervised release for the remainder of the term, Ms. Evans's term of supervised release

will be deemed EXPIRED as sen on May 2, 2020.

  
  
 

IT IS SO ORDERED this | day of April, 2020°

[MOFHY L. BROOKS
NITED SPATES DISTRICT JUDGE
